Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 8/14/20.  Claims 1,4,5,9,13,16-22 are amended.  Claims 24-27 are added.  Claims 1-27 are pending.
The previous 102-103 rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4,25,26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 is amended to include the feature of “ the gluten free flour composition is within 73-91% of the target macronutrient level”.  This limitation is not supported by the original disclosure.  The specification does not disclose the range of 73-91% now claimed.  Claim 26 has the same problem as 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4,9,16,24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:  Lines 10-13 are vague and indefinite.  The lines recite “ the amounts  approximate the target carbohydrate level, target fat level and target protein level and to approximate the target macronutrient level thereby”.  However, it is not clear what is meant by approximate.  The claim does not define any amount of the ingredients or give any range of that the targeted level.  Thus, it is unclear what would be considered as approximate.  It is an subjective language that does not have a definite meaning.
Claim 4 is vague and indefinite.  It is not clear what the feature “ composition if within 73-91% of the target macronutrient level” describes or intends to be.  The claim already recites the ranges for the macronutrient level.  If the range is additives of the different ranges, then it is not clear what is meant by within 73-91% of the target macronutrient level.  Does applicant mean a total macronutrient level?
In claim 9, the step of “ producing a gluten free flour composition having a final macronutrient level approximating the target gluten free macronutrient level” has the same problem as claim 1 with the feature of approximating the target gluten free macronutrient level”.

Claim 24 is vague and indefinite.  The claim recites “ the gluten free flour composition of claim 9” but claim 9 is a method claim.  It is not clear what is intended.
Claim 25 is vague and indefinite.  The claim recites “ the method of claim” but does not specify the claim that claim 25 depends from.  It is not clear if the claim is intended to be in an independent form or what.  ( for prior art application, it is treated as depending from claim 9 because that is the independent method claim)
Claim 26 has the same problem as claim 4.
Claim Rejections - 35 USC § 103
Claims 1-6,8-21,23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karcher ( 2014/0093611).
For claims 1,8,16, Karcher discloses a gluten free flour composition.  The flour composition comprises about 10-55% of pulse flour, about 38-74% starch flour and about 6-20% other flour.  The pulse flour may be derived from one or more of dry beans, broad beans, dry peas, peas etc..  The starch flour may be derived from cereals, tubers, seed and nut.  For instance, the starch flour may be selected from tapioca starch, maize starch, rice starch  or the starch flour may be selected from maize starch, tapioca starch and pulse starch.  The other flour may be derived from cereals, tubers etc..  The flour mix is gluten free.  Karcher also discloses a composition comprising the flour mix.  The composition comprising about 1-1.3% stabilizer which includes xanthan gum.  Karcher discloses the inclusion of pulses provides twice as much protein as wheat.   For claims 2-3,6,10,11,14,17,21, the amounts of bean flour claimed fall within the range of bean flour disclosed in Karcher.  For claims 9,15,23 Karcher discloses the steps of providing the amounts of bean flour, starch by disclosing that the gluten-free composition comprising the bean flour, and starch flours.  The components must be provided to be 
Karcher does not specifically discloses a target macronutrient level and an amount of xanthan gum in the flour as in claim 1,9,16, the specific proportion of potato starch, tapioca starch and xanthan gum as in claims 2-3,6,10,11,14,17,18 the features as in claims 4,12,19,24,25,26,27 and the inclusion of rice flour and amount as in claims 5-6,13,20,21.
Karcher discloses the flour composition comprises about 38-74% starch flour and the starch flour includes one or more of starches including tapioca starch and potato starch.  It would have been obvious to one skilled in the art to use a combination of starches in amounts that fall within the range of about 38-74%.  For instance, if one desires equal flavor and texture of both potato and tapioca starch, it would have been obvious to use 37% tapioca and 37% potato or 19% tapioca and 19% potato or any other intermediate amounts within the range taught in Karcher.  The total amount of starches claimed ranges from 20-60% which fall within the range disclosed in Karcher and Karcher discloses one or more starches are used.  Karcher discloses composition comprising stabilizer such as xanthan gum.  Thus, it would have been obvious to add the stabilizer to the flour mix as it is well known as shown by the De Stefano of record to add xanthan gum to gluten free mixture.  Karcher teaches to use 1-1.3% of stabilizer in composition; it would have been obvious to one skilled in the art to follow such guideline when adding to flour mixture and to vary depending on the level stabilizing and binding desired.  Xanthan gum is known to act as binding ingredient in gluten free mixture. “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  “Where general conditions of a claim are disclosed in the priorart it is not inventive to discover the optimum or workable rangesby routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  Difference in concentration does not amount of patentability in absence of showing of unexpected result or criticality.  The combination as claimed is 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, .
Claims 7,22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Karcher ( 2014/0093611) in view of De Stafeno ( 2010/0015317).
Karcher does not specifically disclose white bean.
De Stafeno discloses gluten free mixture including flour from navy bean, kidney bean, white eye pea etc..  ( see paragraph 0023)
It would have been an obvious matter of choice to use white bean.  The use of white bean in gluten free flour mixture is known in the art as shown in De Stafeno.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections over De Stafeno are withdrawn.  The reference is only used for the teaching of the use of white bean in the new rejections  using Karcher as prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rade-Kubic discloses flour mixture for gluten-free bread.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 17, 2021
/LIEN T TRAN/               Primary Examiner, Art Unit 1793